Lumpkin, P. J.
The bill of exceptions brings under review a judgment granting an interlocutory injunction and appointing a receiver, upon a petition filed by a wife against her husband, alleging waste and mismanagement by him of her property. Much evidence was introduced at the hearing, and it was in many respects conflict-* ing, but that portion of it bearing in the plaintiff’s favor sustained her contention that all of the property in dispute was the product of her funds.- Assuming this to be true, she was entitled to the relief sought, and the case falls within the oft-repeated rule that, under such circumstances, this court will not interfere with the exercise by the trial judge of the discretion conferred upon him by law.

Judgment affirmed.


All the Justices concurring.